Citation Nr: 1112298	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  04-31 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether there is new and material evidence to reopen a claim for service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran had honorable service from August 1970 to June 1973.  His service from June 1973 to April 1977, however, resulted in an other than honorable discharge.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, determining there was not new and material evidence and, therefore, denying the Veteran's petition to reopen his claim for service connection for a psychiatric disorder.  This claim previously had been considered and denied in September 1978.  And since he had not appealed that prior decision, it had become final and binding on him based on the evidence then of record, in turn requiring the submission of new and material evidence to reopen this claim before reconsidering it on its underlying merits.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.1103 (2010).

In a January 2008 decision, the Board agreed there was not new and material evidence since that earlier decision, so also denied the petition to reopen this claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).  A private attorney, R.E.B., Esq., represented him in that appeal to the Court, whereas VA's Office of General Counsel represented the Secretary.  In a November 2008 order, the Court granted these parties' joint motion to vacate the Board's decision and remand the claim to the Board for further development and readjudication in compliance with directives specified.

And in furtherance of this, the Board in turn remanded the claim in February 2010 to the RO via the Appeals Management Center (AMC) in Washington, DC.  The attorney that had represented the Veteran in his appeal to the Court had not continued his representation before VA.


The Veteran since has appointed another attorney, however, including to represent him before VA.  And this new attorney has requested a hearing at the RO before a Veterans Law Judge of the Board prior to readjudicating this appeal.  So the Board is again remanding the claim.


REMAND

The Veteran previously requested a hearing at the RO before a Veterans Law Judge of the Board (i.e., a Travel Board hearing) when submitting his August 2004 substantive appeal (on VA Form 9).  And, in response, the RO scheduled this hearing for August 9, 2006, but the Veteran failed to appear for the proceeding and did not provide any explanation, reason or justification for his absence or request to reschedule the hearing.  Therefore, when adjudicating the claim in January 2008, the Board deemed his Travel Board hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2008).

But in another VA Form 9 more recently submitted in January 2011 by the Veteran's new attorney, it was requested that the Board schedule another Travel Board hearing before readjudicating the appeal.  And since this request is being made by a new representative, the Board will honor this request even though the Veteran failed to appear for his previously scheduled hearing.  

Accordingly, the claim is REMANDED for the following action:

Schedule another Travel Board hearing at the earliest opportunity.  Notify the Veteran and his new attorney of the date, time, and location of this hearing, and put a copy of this letter in the claims file.  Once the Veteran has been afforded this requested hearing, or in the event he withdraws this hearing request or again fails to appear on the date scheduled, the file should be returned to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


